Appeal from an order of the Supreme Court at Special Term, entered in Albany County on February 13, 1969, which dismissed the complaint upon the ground that there was a failure to comply with section 14 of the Public Health Law. The requirement of obtaining permission from a Justice of the Supreme Court to commence an action such as the present one was recently considered by this court in the case of Clark v. Cannizzaro (37 A D 2d 634, 635). Order affirmed upon the opinion at Special Term (58 Misc 2d 773), without costs and without prejudice to such further proceedings as the plaintiff may be advised to institute. Herlihy, P. J., Reynolds, Grreenblott, Cooke and Simons, JJ., concur.